Hunt, Chief Justice.
Redell Patterson shot and killed Joyce Baker. He was convicted *536of felony murder, aggravated assault, and possession of a firearm during the commission of a felony and sentenced to life imprisonment for felony murder and an additional five years to be served consecutively on the possession charge.1 He appeals and we affirm.
Decided October 11, 1994.
Thompson, Fox, Chandler, Homans & Hicks, Joseph A. Homans, for appellant.
Lydia J. Sartain, District Attorney, Jessica K. Vaughn, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Michael D. Groves, Assistant Attorney General, for appellee.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rationale trier of fact could have found the defendant guilty beyond a reasonable doubt of the crimes for which he was convicted. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no error requiring reversal in Patterson’s remaining enumerations.

Judgment affirmed.


All the Justices concur.


 The crimes were committed on August 7,1991, and Patterson was indicted by the Hall County Grand Jury on September 5, 1991. He was tried before a jury October 19-24, 1992, and convicted and sentenced on October 24, 1992. His motion for new trial, filed November 23, 1992, and amended April 2, 1993, was denied March 4, 1994. Patterson filed his notice of appeal on April 1, 1994, the appeal was docketed in this court on April 20,1994 and submitted for decision without oral argument on June 13, 1994.